Order, Supreme Court, New York County, entered June 18, 1973, which denied a motion by the appellant Aetna to vacate an order, dated April 20, 1973, joining it as a respondent in this proceeding, and judgment, Supreme Court, New York County, entered March 12, 1974, which declared Aetna’s disclaimer of coverage under an automobile insurance policy to be invalid, decreed that Aetna be required to defend and indemnify its insured Nathaniel Gant in connection with a claim by Wardell Perry arising from an accident on January 7, 1970, and permanently stayed arbitration proceedings by Perry against the petitioner Empire Mutual Insurance Company, unanimously affirmed. The order was *910proper as issues were presented that necessitated a trial (CPLR 2218). The judgment is unanimously affirmed for the reasons stated in the decision of the trial court. Respondents shall recover of appellant one bill of $40 costs and disbursements of these appeals. Concur—Kupferman, J. P., Lupiano, Lane, Nunez and Lynch, JJ.